MIKVA, Circuit Judge,
dissenting in part:
I concur in that part of the majority’s opinion which, pursuant to the parties’ stipulation, awards 30% of the guardian’s fees. I am compelled to dissent from the remainder of the opinion.
The majority opinion rests on two premises. First, that fees and expenses of a guardian properly can be charged as costs. Second, that the ward of the guardian ad litem must prevail before a court can tax the guardian’s fees against the opposing party. With the first conclusion, I wholeheartedly concur. This circuit recently has reaffirmed the trial court’s discretion to award guardian’s fees as costs. See, e.g., Schneider v. Lockheed Aircraft Corp., 658 F.2d 835 (D.C.Cir.1981), cert. denied, 455 U.S. 994, 102 S.Ct. 1622, 71 L.Ed.2d 855 (1982). I strongly disagree with the second premise, however. I would hold that guardians ad litem can be awarded fees regardless of the outcome of the litigation.
Guardians ad litem are court officers, necessary both to protect wards of the court and to promote expeditious resolution of litigation. As one court explained: “[T]he infant is always the ward of every court wherein his rights or property are brought into jeopardy, and is entitled to the most jealous care that no injustice be done him. The guardian ad litem is appointed merely to aid and to enable the court to perform that duty of protection.” Richardson v. Tyson, 110 Wis. 572, 86 N.W. 250, 251 (1901). Because guardians assist the court in performing its obligations to minors, trial judges have the discretion to order litigants to pay their fees.
The long term consequences of the majority’s position are dangerous. A rule which requires that a ward prevail before guardian’s fees can be awarded will undermine the court’s ability and willingness to appoint guardians. The court’s ability to appoint guardians will be hampered by its inability to assure payment. If a ward must prevail before the court can order compensation, potential guardians may avoid those appointments where the infant’s likelihood of success is small or uncertain. Even when the infant’s chance of success is large, a potential guardian may be hesitant to accept appointment since, in many cases, the guardian can neither predict nor control his involvement in the case — he is a court officer who must take all steps necessary to protect the infant. *295Simultaneously, the court’s willingness to appoint guardians will diminish. Because payment cannot be guaranteed, courts may be disinclined to appoint guardians and to request substantial investments of time. The majority rule thus creates a disincentive both for guardians to accept appointments, and for courts to fulfill their common law obligation to protect minors.
The majority opinion fails to appreciate the special status of the guardian ad litem. Rule 17(c) of the Federal Rules of Civil Procedure empowers federal courts to appoint guardians ad litem for the protection of infants and incompetents. That Rule provides:
The court shall appoint a guardian ad litem for an infant or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the infant or incompetent person.
Fed.R.Civ.P. 17(c). One fundamental principal underlies the appointment of all guardians. A guardian fulfills dual functions: he serves as both advisor and as court officer. In the first function, he is similar to an attorney since he may advise parties. In the second function, he is similar to a master since he advises the court and helps the court fulfill its common law responsibilities. By analogy to his role as attorney, a guardian might have to “prevail” to be awarded fees; by analogy instead to his role as master, a guardian might be thought to be entitled to fees from either party, win or lose. See Dyker Building Co. v. United States, 182 F.2d 85 (D.C.Cir.1950) (fees to a master). Rule 53(a) of the Federal Rules of Civil Procedure provides that “[t]he compensation to be allowed to a master shall be fixed by the court, and shall be charged upon such of the parties ... as the court may direct.” Fed.R.Civ.P. 53(a). Because of the guardian’s similarity to a master, rote recitation of the rules regarding the award of attorney’s fees cannot adequately resolve the question of when guardians are entitled to payment. Instead, we must consider, as the majority did not, the special role of the guardian ad litem in the judicial process.
The instant case exemplifies the duties a guardian may have to fulfill. The district court appointed the guardian ad litem after a controversy erupted concerning the ability of Friends for All Children to represent the infants. The district court instructed the guardian to give notice to the parents, to monitor and investigate any possible conflicts of interest, and to take whatever steps were necessary or appropriate to protect the children’s interest. In re Air Crash Disaster Near Saigon, South Vietnam on April 9, 1975, No. 75-0205, Order (D.D.C. Feb. 23, 1979). The district court order which gave rise to this appeal further outlined some of the services that the guardian ad litem has performed. The guardian sought fees for, inter alia, meeting Lockheed’s resistance to compensation, for overseeing the children’s trial attorney, for reviewing alternative fee structures of possible attorneys, for research and administrative expenses incurred in connection with the forum non conveniens issue, for time discussing strategy, reviewing pleadings, and verifying interrogatories, and for studying an insurance pool. Friends for All Children v. Lockheed, 533 F.Supp. 895, 898-900 (D.D.C.1982). Throughout this litigation, the infants had separate trial counsel.
Those cases that have assessed guardian’s fees and expenses against a losing party reflect an awareness of the guardian’s special role. When courts have permitted the taxation of the guardianship fees against the losing party, the award usually is not justified on the basis that one party prevailed. Rather, the explanation of the award is the guardian’s role as a court officer. As one court said, “[sjuch an award is made ... as a necessary consequence of the court’s equitable responsibility to protect the interests of the minor litigants who cannot protect themselves.” Panitch v. Wisconsin, 451 F.Supp. 132 (E.D. Wisc.1978). See also Franz v. Buder, 38 F.2d 605 (8th Cir.1930). These courts have looked at the services performed by the guardian and not at the litigation’s outcome. Indeed, since the focus is the guardian’s role, the outcome is irrelevant.
*296The result I suggest finds additional support in eases which already have held that the guardian ad litem’s costs and fees may be taxed against the prevailing party. The only ..unique factor which distinguishes these cases from the present one is that in the former the infant was a defendant rather than a plaintiff. In Metropolitan Casualty Insurance Co. v. Buscher, 15 Fed.Serv. (Callaghan) 54d.l43, Case 1 (N.D.Ill.1950), the court concluded that the defendant’s guardian ad litem’s fees should be paid by the prevailing plaintiff. The court concluded that justice and equity demanded this result.
It should be remembered that it was plaintiff’s action in instituting suit that required the appointment by the court of a guardian ad litem to protect the interests of the minor defendant. Since defendants had no choice as to whether or not a guardian should be appointed, it seems reasonable that the plaintiff, who made the appointment necessary should bear the relatively small expense of his fee.
Id. State courts have reached similar conclusions. See, e.g., Minns v. Minns, 615 S.W.2d 893 (Tex.Civ.App.1981). Again, the focus is not on which party prevailed, but rather on the guardian’s function. That function remains the same whether the child is the plaintiff or the defendant.
My dissent stems from the failure of the majority to focus on the guardian’s role. The result I urge is consistent with the court’s obligation to protect minors. This dissent does not break new ground — it merely extends established precedent. Courts have awarded the guardian’s fee as costs where the guardian’s ward prevailed. Courts also have awarded fees where the guardian’s ward lost, but the guardian was associated with the infant defendants. Only one major pattern is absent — the situation where the guardian’s ward lost, but the guardian was associated with the infant plaintiffs. There is no logical distinction which mandates that, in this category, the courts do not have discretion to award guardianship fees. The infant is still a ward of the court and the guardian is still a court officer charged with the infant’s protection.
The majority opinion implies that its result is required by Rule 54(d) of the Federal Rules of Civil Procedure. Nothing in that Rule, however, compels the majority’s conclusion. Contrariwise, the Rule supports the result suggested by this dissent. In pertinent part, Rule 54(d) provides:
Except when express provision therefore is made either in a statute of the United States or in these rules, costs shall be allowed as of course to the prevailing party unless the court otherwise directs.
Fed.R.Civ.P. 54(d). Certainly, the Rule, as interpreted, creates a heavy presumption in favor of awarding costs to the prevailing party. Sun Ship, Inc. v. Lehman, 655 F.2d 1311 (D.C.Cir.1981). That presumption, however, is rebuttable. The last clause of the Rule confers on the trial court a measure of discretion to allocate the costs other than in favor of the prevailing party. See, e.g., Breeland v. Hide-A-Way Lake Inc., 585 F.2d 716 (5th Cir.1978) (implying that if a trial court justifies its actions, an award of costs to the loser would be permissible), modified in other respects, 593 F.2d 22 (5th Cir.1979). This court recently discussed the discretionary scope of Rule 54(d). In Baez v. United States, 684 F.2d 999 (D.C.Cir.1982) (en banc), the issue was the discretion permitted under Rule 39 of the Federal Rules of Appellate Procedure. In the course of the analysis, however, the court focused on Rule 54(d). The court noted that “[w]hen law and equity merged in 1951 the Federal Rules of Civil Procedure adopted both equity’s discretionary standard for awarding costs and the common law presumption favoring the award of litigation costs to the prevailing party.” Id. at 1003. See generally Farmer v. Arabian American Oil Co., 379 U.S. 227, 85 S.Ct. 411, 13 L.Ed.2d 248 (1964). The “unless otherwise directs” qualification in the Rule sets forth an equitable principle that allows the court to use concepts formerly applied in suits in equity and, when appropriate, to overcome the presumption of awarding costs to the prevailing party. See generally *2976 J. Moore, Federal Practice ¶ 54.70[5], at 1312,1320 (2d ed. 1976). Thus, if a court at equity had the power to tax guardian’s fees as costs against the prevailing party, then a federal district court is similarly empowered. To determine the scope of this equitable discretion, it is therefore useful to examine the way in which state courts have treated the issue of guardians’ fees.
In the states, where equity exists, a guardian ad litem is entitled to fees for services rendered. Under special circumstances, the court may assess and tax guardian fees against successful parties. Tracy v. Martin, 239 S.W.2d 567, 569 (Mo.App.1951), rev'd on other grounds, 363 Mo. 108, 249 S.W.2d 321 (1952). Cf. In re Ogier’s Estate, 175 Neb. 883, 125 N.W.2d 68 (1963) (circumstances of case determine amount and source of guardian’s fees). But see Wood v. Cordello, 91 A.D.2d 1178, 459 N.Y.S.2d 150 (1983). To deviate from the general rule that costs are to be awarded to the prevailing party, the circumstances must “reveal some consideration in equity and good conscience.” Tracy v. Martin, 239 S.W.2d at 569. The interplay between equity and Rule 54(d) is illustrated in Metropolitan Casualty Insurance Co. v. Buscher, supra. Applying principles of equity through Rule 54(d), the court held that it had the discretion to assess the defendant’s guardian ad litem’s fees against the prevailing plaintiff.
The mere presence of a guardian ad litem, however, does not inevitably lead to the award of fees. The assessment of guardianship fees against the prevailing party is a matter within the trial court’s equitable discretion. For example, equitable considerations are the heaviest where, as in the instant case, the guardian, at the court’s behest, invests substantial time and effort to ease the course of complex litigation. In contrast, equity probably would not encourage the taxation of guardianship fees when the guardian presses a frivolous or vexatious argument.
I would hold that the amount of, and source for, the guardian’s fees is best left within the discretion of the trial court. This conclusion merely reflects equitable principles, which a federal court may apply pursuant to Rule 54(d). Moreover, this result, unlike that of the majority, would permit courts to fulfill their common law obligation to protect minors.
The majority concludes that the infants were not prevailing parties and thus reverses the district court. I agree with the majority that, at this time, the foreign children cannot be deemed prevailing parties. That conclusion, however, is irrelevant since the guardian ad litem should be able to collect fees even if the ward loses. I would remand the case so that the district court could consider whether this is an appropriate time to award fees to a “non-prevailing” guardian.